Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Charter Financial Corporation: We consent to the use of our report on Charter Financial Corporation dated December 20, 2007, with respect to the consolidated statements of income, stockholders’ equity and comprehensive income (loss), and cash flows for the year ended September 30, 2007, which is included in the Prospectus, and to the reference to our firm under the heading “Experts” in the Prospectus constituting part of the Office of Thrift Supervision Application for Conversion on Form AC of First Charter, MHC. Birmingham, Alabama December
